FILE COPY




                                   COURT OF APPEALS
                                     SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                     CLERK
 TERRIE LIVINGSTON                   TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                          401 W. BELKNAP, SUITE 9000
JUSTICES                                  FORT WORTH, TEXAS 76196                 CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                LISA M. WEST
  ANNE GARDNER                                TEL: (817) 884-1900
  SUE WALKER                                                                      GENERAL COUNSEL
  BILL MEIER                                 FAX: (817) 884-1932                   CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                           www.txcourts.gov/2ndcoa



                                       February 18, 2015

   Maureen Shelton                                       Brett W. Hale
   District Attorney                                     Law Office of Brett W. Hale
   Wichita County Courthouse                             P.O. Box 98
   900 7th Street                                        Iowa Park, TX 76367
   Wichita Falls, TX 76301                               * DELIVERED VIA E-MAIL *
   * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00028-CV
                                          02-15-00029-CV
                 Trial Court Case Number: 38979-LR
                                          38993-LR-D

    Style:       In the Matter of A.J.W.

           On February 13, 2015, this court issued a letter stating that the appellant’s
    brief in cause number 02-15-00028-CV had been filed and setting the deadline
    for the appellee’s brief in that cause number for Monday, February 23, 2015.

         On February 17, 2015, the appellant’s brief in cause number 02-15-00029-
    CV was filed.

          The deadline for appellee’s brief in cause number 02-15-00028-CV is reset
    to match the deadline for appellee’s brief in cause number 02-15-00029-CV. The
    appellee’s briefs in both cause numbers are now due on Friday, February 27,
    2015. The appellee may address both causes together in the same brief.

             You will be notified when a submission date has been set.

                                                Respectfully yours,

                                                DEBRA SPISAK, CLERK


                                                By: Shoshanna Cordova, Deputy Clerk